DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 14-20, 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims 1 and 19, now recite “sufficient rigidity”. The Examiner cannot find support for this limitation in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant’s remarks. In the In the absence of support for the newly recited limitations, these claims 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-20, 33-34  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The subject matter of claims 2-4, are not consistent with the subject matter of amended claim 1. It is unclear how the optical waveguide can be sufficiently rigid and also implement limitations of claims 2-4. Clarification is requested via amendments. 
	Claim 18 recites “the positioning means comprises a plurality of sensing means spaced apart from each other”. This limitation is not consistent with the amended claim 1. Clarification is requested via amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 14-20, 33-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thomas (USPN 2009/0275825).
	Regarding claims 1, 14-16, 19 and 33-34, Thomas discloses an enteral feeding tube, suitable for delivering fluids between a fluid inlet aperture and a fluid outlet aperture (figures 7-8), said enteral feeding tube comprising: a wall defining a lumen extending between the fluid input aperture and the fluid output aperture to deliver fluids therebetween ([0010], [0054], [0061]), and position indication means operable, during insertion of the eternal feeding tube into a human or animal body, to indicate between predetermined undesirable position and predetermined desirable position of at least one predetermined portion of the enteral feeding tube within said human or animal body ([0013], [0014], [0028]), wherein the position indication means comprises an optical waveguide extending between the proximal end of the eternal feeding tube and sensing means (figure 7), the sensing means disposed at or adjacent, the at least one predetermined portion of the enteral feeding tube (figure 7), and wherein the optical waveguide is of sufficient rigidity to be operable as an enteral feeding tube guide or stiffener (figure 7), wherein the optical waveguide is operable to carry an input optical signal to the sensor means, which, during insertion of the eternal feeding tube into the said human or animal body, positioning of the predetermined portion of the enteral feeding tube in the desired position within said human or animal body causes a change in the characteristic of the sensor means ([0031], claim 14), the change in the characteristics of the sensor means causing a change in the properties of the input optical signal to provide a predetermined output optical signal which is carried to the proximate end of the tube by the waveguide to indicate ([0047]-[0049]), to a user during 
	Regarding claim 2, Thomas discloses the optical waveguide is formed from at least part of the wall (figures 7-8).
	Regarding claim 3, Thomas discloses the optical waveguide is disposed within the wall (figures 7-8).
	Regarding claim 4, Thomas discloses the optical waveguide is disposed on a surface of the wall (figures 7-8).
	Regarding claim 5, Thomas discloses the optical waveguide is located in the lumen (figures 7-8).
	Regarding claim 6, Thomas discloses the optical waveguide is removable from the lumen (figures 7-8).
	Regarding claim 7, Thomas discloses the sensing means is disposed on the distal end of the optical waveguide (element 624 figure 7).
	Regarding claim 18, Thomas discloses the positioning means comprises a plurality of sensing means spaced apart from each other (figure 10).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 14-20, 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791